Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 10/30/2020 that has been entered and made of record. 

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2012-274473 filed on 12/17/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/30/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application 
		Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of allowed application 16/679,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on co-pending application 16/679,431 filed on 11/11/2019. 

	Note: The bold letters indicates different subject matter in instant application.

Instant Application 17/085,437
Application 16/679,431
Patent 10,827,083
 1. A communication system comprising: a first apparatus; and a second apparatus, wherein the first apparatus comprises: a first communication interface configured to communicate when the first apparatus is in a first wireless communication mode; a first display; a first user interface; and a first controller configured to: establish a first wireless communication connection in response to receipt of a first radio wave by the first communication interface; after establishing the first wireless communication connection, control share the information via the first wireless communication connection; and based on the information shared via the first wireless communication connection, switch the second apparatus from the first wireless communication mode to a second wireless communication mode in which the second apparatus communicates with the first apparatus based on the information via the second wireless communication connection whose communication 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. The communication system according to claim 1, wherein the second communication interface is provided on a front face of the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. The communication system according to claim 1, wherein the second display is provided on a top face of the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. The communication system according to claim 1, further comprising: a second user interface, 34006777.00936 wherein the second controller is further configured to control the second display to display a third notice prompting the user to perform a second operation on the second user interface of the second apparatus, and wherein, upon receiving the second operation, the second controller controls the second communication interface to communicate for sharing second information with the first apparatus to permit the first apparatus to communicate for sharing the information with the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. The communication system according to claim 4, wherein the 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. The communication system according to claim 1, wherein the specific operation comprises touching an image on a screen on the first apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. The communication system according to claim 1, wherein the second notice prompts the user to operate a designated area of the first apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. The communication system according to claim 7, wherein the second controller is configured to control the second display to display a number of times of tapping the designated area for permitting the first apparatus to communicate to share the information with the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. The communication system according to claim 1, wherein the second controller is configured to display, based on a synchronization signal, the second notice at a timing synchronized with a timing at which the first apparatus displays the first notice.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. The communication system according to claim 1, wherein the second controller is configured to determine whether to display the second notice.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. The communication system according to claim 11, wherein the second apparatus further comprises: a horizontal rotating shaft configured to rotatably support the second display with respect to the second apparatus; and a sensor configured to detect a mounting angle of the second display relative to the second apparatus, wherein the second controller is configured to determine whether the mounting angle of the second display is equal to or larger than a threshold value, wherein the second controller controls the second display to display the second notice in response to a determination that the mounting angle of the second display is equal to or larger than the threshold value, and wherein the second controller controls the second display to not display the second notice in response to a determination that the mounting 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. The communication system according to claim 1, wherein the second apparatus further comprises: a third communication interface configured to communicate with the first apparatus when the second apparatus is in the second wireless communication mode; and a printing unit that prints an image on a sheet, wherein the second controller is configured to receive, after establishing the second wireless communication connection with the first apparatus, print data from the first apparatus through the third communication interface, and wherein the second controller is configured to control the printing unit to print an image based on the print data received through the third communication interface.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. The communication system according to claim 1, wherein the second apparatus further comprises: a third communication interface configured to communicate with the first apparatus when the second apparatus is in the second wireless communication mode, 36006777.00936 wherein the information received from the first apparatus is information for establishing communication with the first apparatus through the third communication interface.  

 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 15. An apparatus that communicates with an external apparatus, wherein the external apparatus comprises: a first communication interface configured to communicate when the external apparatus is in a first wireless communication mode; a first display; a first user interface; and a first controller configured to: establish a first wireless communication connection in response to receipt of a first radio wave by the first communication interface; after establishing the first wireless communication connection, control the first display of the external apparatus to display a first notice prompting a user to input a specific operation on the external apparatus for permitting the external apparatus to communicate for sharing information via the first wireless communication connection, wherein the information is used for switching to a second wireless communication connection from the first wireless communication connection; receive the specific operation input by the user through the first user interface; and in response to receipt, when the first notice prompting the user to input the specific operation is displayed, of the specific operation on the external apparatus for permitting the external apparatus to communicate for sharing the information to be used for switching to the second wireless communication the first wireless communication connection; and based on the information shared via the first wireless communication connection, switch the apparatus from the first wireless communication mode to a second wireless communication mode in which the apparatus communicates with the external apparatus based on the information via the second wireless communication connection whose communication speed is higher than that of the first wireless communication connection.

ommunicate with the first apparatus to share the information via the first wireless communication connection; and in response to sharing of the information: control the second display to stop displaying the second notice; and switch the second apparatus from the first wireless communication mode to a second wireless communication mode in which the second apparatus communicates with the first apparatus based on the information via the second wireless communication connection whose communication 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 2. (Original) The communication system according to claim 1, wherein the second communication interface is provided on a front face of the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 3. (Original) The communication system according to claim 1, wherein the second display is provided on a top face of the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 4. (Original) The communication system according to claim 1, further comprising: a second user interface, wherein the second controller is further configured to control the second display to display a third notice prompting the user to perform a second operation on the second user interface of the second apparatus, and wherein, upon receiving the second operation, the second controller controls the second communication interface to communicate for sharing second information with the first apparatus to permit the first apparatus to communicate for sharing the information with the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 5. (Original) The communication system according to claim 4, wherein 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 6. (Original) The communication system according to claim 1, wherein the specific operation comprises touching an image on a screen on the first apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 7. (Original) The communication system according to claim 1, wherein the second notice prompts the user to operate a designated area of the first apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 8. (Original) The communication system according to claim 7, wherein the second controller is configured to control the second display to display a number of times of tapping the designated area for permitting the first apparatus to communicate to share the information with the second apparatus.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 9. (Original) The communication system according to claim 1, wherein the second controller is configured to display, based on a synchronization signal, the second notice at a timing synchronized with a timing at which the first apparatus displays the first notice.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 

  
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 11. (Original) The communication system according to claim 1, wherein the second controller is configured to determine whether to display the second notice.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 12. (Original) The communication system according to claim 11, wherein the second apparatus further comprises: a horizontal rotating shaft configured to rotatably support the second display with respect to the second apparatus; and a sensor configured to detect a mounting angle of the second display relative to the second apparatus, wherein the second controller is configured to determine whether the mounting angle of the second display is equal to or larger than a threshold value, wherein the second controller controls the second display to display the second notice in response to a determination that the mounting angle of the second display is equal to or larger than the threshold value. and wherein the second controller controls the second display to not display the second notice in response to a determination that the 
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 13. (Original) The communication system according to claim 1, wherein the second apparatus further comprises: a third communication interface configured to communicate with the first apparatus when the second apparatus is in the second wireless communication mode; and a printing unit that prints an image on a sheet, Page 5 of 7Application No. 16/679,431Docket No.: 006777.00912\US Preliminary Amendment dated May 21, 2020 wherein the second controller is configured to receive, after establishing the second wireless communication connection with the first apparatus, print data from the first apparatus through the third communication interface, and wherein the second controller is configured to control the printing unit to print an image based on the print data received through the third communication interface.  
 
 
    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale
 
 14. (Original) The communication system according to claim 1, wherein the second apparatus further comprises: a third communication interface configured to communicate with the first apparatus when the second apparatus is in the second wireless communication mode. wherein the information received from the first apparatus is information for establishing communication with the first apparatus through the third communication interface.

1. (Currently Amended) A communication system comprising: a first apparatus; and a second apparatus, wherein the first apparatus comprises: a first communication interface configured to communicate when the first apparatus is in a first wireless communication mode; a first display; a first user interface; and a first controller configured to: establish a first wireless communication connection in response to receipt of a first radio wave by the first communication interface; after establishing the first wireless communication connection, control the first display of the first apparatus to display a first notice prompting a user to input a specific operation on the first apparatus for permitting the first apparatus to communicate for sharing information via the first wireless communication connection, wherein the information is used for switching to a second wireless communication connection from the first wireless communication connection; receive the specific operation input by the user through the first user interface; and in response to receipt, when the first notice prompting the user to input the specific operation is displayed, of the specific operation on the first apparatus for permitting the first apparatus to communicate for sharing the information to be used for switching to the second wireless communication connection from the ommunicate with the first apparatus to share the information via the first wireless communication connection; and in response to sharing of the information: control the second display to stop displaying the second notice; and switch the second apparatus from the first wireless communication mode to a second wireless communication mode in which the second apparatus communicates with the first apparatus based on the information via the second wireless communication connection whose communication speed is higher than that of the first wireless communication connection.


5.1	Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of allowed application 16/679,431. Claim15of instant application does not have limitation similar to allowed application as it does not have claimed element of an apparatus. However, it is similar to claim 1 of the allowed application.  
5.2	Claims 2-14 of the instant application are provisionally rejected on ground of nonstatutory double patenting as being unpatentable over claim 2-14 of allowed 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677